Citation Nr: 0024043	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  99-09 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
motion sickness manifested by symptoms of headaches, fatigue, 
dizziness, blackouts, shortness of breath, nausea and 
hallucinations.

2.  Entitlement to service connection for a sinus disorder, a 
nervous disorder, a disorder of the eyes, a neurological 
disorder and a disorder associated with the veteran's sexual 
health.


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from June 1977 to May 
1980.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Newark, New Jersey, 
Regional Office (RO), finding that the veteran had not 
submitted new and material evidence to reopen a previously 
denied claim of entitlement to service connection for motion 
sickness.  This decision also denied the veteran service 
connection for a sinus disorder, a nervous disorder, a 
disorder of the eyes, a neurological disorder and a disorder 
associated with the veteran's sexual health.


FINDINGS OF FACT

1.  Service connection for motion sickness with allergic 
reactions was denied by an RO rating action in July 1981; an 
appeal as to this rating action was not timely perfected.

2.  Evidence received subsequent to the July 1981 rating 
decision consists solely of assertions from the veteran in 
support of his claim, which are cumulative of contentions 
already of record.

3.  No competent (medical) evidence has been submitted to 
show that the veteran currently has a sinus disorder, a 
nervous disorder, a disorder of the eyes, a neurological 
disorder and/or a disorder associated with his sexual health.


CONCLUSIONS OF LAW

1.  Evidence received since the July 1981 rating decision by 
the RO denying the claim for service connection for motion 
sickness is not new and the claim is not reopened; the July 
1981 rating decision is final.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.156(a), 3.160(d), 20.302, 20.1103 
(1999).

2.  The veteran's claim of entitlement to service connection 
for a sinus disorder, a nervous disorder, a disorder of the 
eyes, a neurological disorder and a disorder associated with 
his sexual health is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

In a rating decision dated in July 1981 entitlement to motion 
sickness with allergic reaction was denied by the RO.  This 
decision essentially found that while the veteran was treated 
on several occasions for motion sickness in service that this 
was an acute disorder, which leaves no chronic disability.  
The veteran did not perfect a timely appeal as to this 
determination.

Under the appropriate laws and regulations, the prior 
determination denying entitlement to service connection for 
motion sickness is final and the veteran's claim as to this 
disorder may not be reopened absent the submission of new and 
material evidence.  38 U.S.C.A. § 5108.  In considering 
whether a claim may be reopened, a two-step analysis must be 
performed.  First, the Board must determine whether the 
evidence is both new and material.  If, and only if, the 
Board determines that the claimant has produced both new and 
material evidence is the claim deemed to have been reopened 
and the case must then be evaluated on the basis of all the 
evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The first step in the two-step analysis involves two 
questions:  (1) Is the newly presented evidence "new," that 
is, not previously submitted to agency decision makers, and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim?  

The Board will first review the evidence that was before the 
agency of original jurisdiction in July 1981 for purposes of 
clarity.  This evidence consisted of the veteran's service 
medical records, a report of a VA examination afforded the 
veteran in August 1980 and a record of a consultation by a VA 
physician who had reviewed the veteran's claims file.  The 
veteran's service medical records show that the veteran had a 
three-year history of chronic motion sickness in service 
related to his sea duty with symptoms of vomiting, nausea and 
general malaise.

On his initial VA examination in August 1980, the veteran 
reported that in service he would get seasick and would 
require prolonged bed rest.  Physical examination was 
essentially unremarkable except for findings on X-ray of the 
lumbosacral spine indicative of spinal bifida occulta.

A consultation with a VA physician in July 1981 noted that 
the veteran's motion sickness and related symptoms were 
induced by sea travel and must be considered as a temporary 
event which clears up when the veteran returns to land.

On the basis of this evidence the RO in July 1981 concluded 
that the veteran had no existing disability stemming from the 
motion sickness he experienced in service.

Subsequent to this rating decision and in connection with his 
current claim the veteran was scheduled for a VA examination 
in June 1997 and a travel board hearing in November 1999.  He 
failed to appear for either of these appointments and has 
offered no explanation for these failures.  As a consequence 
the only evidence presented not heretofore of record in 
connection with the veteran's current claim is the veteran's 
assertions in this matter, which simply reiterate contentions 
which were previously of record in July 1981.

The Board must thus find that the recently submitted evidence 
is fundamentally cumulative.  It repeats minimally what the 
veteran previously asserted in July 1981.  Consequently the 
Board finds that this evidence is not "new" and cannot 
constitute "new and material evidence."

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the 
Court concluded that a determination as to whether evidence 
is new is separate from a determination as to whether the 
evidence is material.  If the Board determines that the 
evidence is not new, that should end the Board's analysis as 
to whether the evidence is "new and material."  Accordingly, 
because the evidence in this case is not new it is not 
necessary to go on and determine whether it is material.

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for motion 
sickness the Board need proceed no further.  Indeed, the 
Board's analysis must end here.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  

II.  Service Connection for a Sinus Disorder, a Nervous 
Disorder, a Disorder of the Eyes, a Neurological Disorder and 
a 
Disorder Associated with the Veteran's Sexual Health.

The veteran's service medical records show that in connection 
with treatment provided to the veteran for motion sickness 
and somatization in May 1978 he reported a "fear of going to 
sea" and was referred by service clinicians to a 
neuropsychiatric clinic to rule out any psychological 
overlay.  Provisional diagnosis of anxiety reaction rule out 
phobia and nervousness was rendered.  In June 1979 the 
veteran complained of blurring vision and eye discomfort on 
an eye screening examination.  No abnormal findings were 
recorded.  In January 1980 the veteran was evaluated and 
treated for epididymitis.  Service medical records also show 
treatment provided on several occasions to the veteran for 
episodes of upper respiratory infections and viral syndrome.

On his initial post service VA examination in August 1980 the 
veteran made no complaints referable to a sinus disorder, a 
nervous disorder, a disorder of the eyes, a neurological 
disorder and/or a disorder affecting his sexual health.  
Examination of his sinuses and eyes was unremarkable and/or 
within normal limits.  The veteran had no gross motor or 
sensory deficits on neurological examination and examination 
of his genitourinary system noted only the veteran's denial 
of a history of venereal disease.

No further pertinent clinical evidence is on file.

The threshold question that must be answered in the veteran's 
appeal as to the issues presented is whether he has presented 
well-grounded claims.  A well-grounded claim is defined as a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  Section 5107 provides that a claimant's 
submission of a well-grounded claim gives rise to VA's duty 
to assist and to adjudicate the claim.  In short, VA is not 
required to adjudicate a claim on the merits until after the 
veteran has met this initial burden of submitting a well-
grounded one.  Boeck v. Brown, 6 Vet. App. 14 (1993).  See 
also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

In order for a claim to be well grounded there must be 
competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

The requirement of a showing of a current disability means 
that there must be competent evidence of the claimed 
disability at the time of claim and not at sometime in the 
distant past, albeit at a time after service.  Gilpin v. 
West, 155 F.3d 1353, 1355-6 (Fed. Cir. 1998).  In order for 
the claim for service connection to be well grounded there 
must be competent evidence that the veteran has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  There is no such evidence in this case of any of the 
disabilities claimed. 

The Court has stated that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability" and held 
that "[i]n the absence of proof of a present disability[,] 
there can be no valid claim."  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau, 2 Vet. App. at 143-44.  
Here we observe the veteran was scheduled for a VA 
examination in June 1997 for the purpose of ascertaining the 
nature and severity of his claimed disabilities.  He failed 
to report for this examination.  In Dusek v. Derwinski, 2 
Vet. App. 519 (1992), the Court noted that "under VA 
regulations it is incumbent upon the veteran to submit to VA 
examinations if he is applying for or in receipt of 
compensation."  The Court also held that "[t]he duty to 
assist is not always a one-way street.  If a veteran wishes 
help he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

Thus, in the absence of any evidence of the disorders 
claimed, the veteran's claim for service connection for a 
sinus disorder, a nervous disorder, a disorder of the eyes, a 
neurological disorder and a disorder associated with the 
veteran's sexual health must be denied as not well grounded.  
38 U.S.C.A. § 5107(a).


ORDER

New and material evidence not having been received to reopen 
a claim for service connection for motion sickness manifested 
by symptoms of headaches, fatigue, dizziness, blackouts, 
shortness of breath, nausea and hallucinations, the appeal is 
denied.


Service connection for a sinus disorder, a nervous disorder, 
a disorder of the eyes, a neurological disorder and a 
disorder associated with the veteran's sexual health is 
denied as not well grounded.



		
	J. E. DAY
	Member, Board of Veterans' Appeals




 


